Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWANCE
Claims 1-10 and 12-20 are allowed.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and voicemail with Rebecca L. Rudolph (Reg. No. 41539) on 02/15/2022 and 02/21/2022.

Please change claims 1, 11, 12, and 20 to: 
1. (Currently amended) A method for controlling display of a floating window, comprising: 
receiving a touch signal in a display area of the floating window; 

controlling the display of the floating window based on a touch function type corresponding to the sub-area and a movement track of the touch signal, 
wherein there are a plurality of sub-areas in the display area of the floating window and a plurality of touch function types for the floating window, and different touch function types are corresponding to different sub-areas;
wherein the sub-area where the touch function type is a drag operation type is located in a first area of the floating window, in which the first area is located in top of the floating window and configured to display a title item, and 
the sub-area where the touch function type is a closing operation type and the sub-area where the touch function type is a full-screen operation type, are located in middle of a second area of the floating window, and the sub-area where the touch function type is a zoom operation type is located in top of the second area of the floating window, in which the second area is located in bottom of the floating window and configured to display inputting tools.

11. (Canceled)

12. (Currently amended) A device for controlling display of a floating window, comprising: 
a processor; and 
a memory for storing instructions executable by the processor; 

receive a touch signal in a display area of the floating window; 
determine a sub-area located by an initial touch position of the touch signal; and 
control the display of the floating window based on a touch function type corresponding to the sub-area and a movement track of the touch signal, 
wherein there are a plurality of sub-areas in the display area of the floating window and a plurality of touch function types for the floating window, and different touch function types are corresponding to different sub-areas;
wherein the sub-area where the touch function type is a drag operation type is located in a first area of the floating window, in which the first area is located in top of the floating window and configured to display a title item, and 
the sub-area where the touch function type is a closing operation type and the sub-area where the touch function type is a full-screen operation type, are located in middle of a second area of the floating window, and the sub-area where the touch function type is a zoom operation type is located in top of the second area of the floating window, in which the second area is located in bottom of the floating window and configured to display inputting tools.

20. (Currently amended) A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor, causes the processor to perform: 
receiving a touch signal in a display area of a floating window; 

controlling the display of the floating window based on a touch function type corresponding to the sub-area and a movement track of the touch signal, 
wherein there are a plurality of sub-areas in the display area of the floating window and a plurality of touch function types for the floating window, and different touch function types are corresponding to different sub-areas;
wherein the sub-area where the touch function type is a drag operation type is located in a first area of the floating window, in which the first area is located in top of the floating window and configured to display a title item, and 
the sub-area where the touch function type is a closing operation type and the sub-area where the touch function type is a full-screen operation type, are located in middle of a second area of the floating window, and the sub-area where the touch function type is a zoom operation type is located in top of the second area of the floating window, in which the second area is located in bottom of the floating window and configured to display inputting tools.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 12, and 20 are allowable over the US Patent App. Pub. No. 20150007100 (Wang), which similarly discloses the teachings of a method of receiving a touch input in one of a plurality of areas of a floating window for manipulating the 
As such, claims 1, 12, and 20 are allowed over the prior art discussed above.

A double patenting analysis has been performed with respect to issued patents having common relationship of inventorship and/or ownership with respect to the above allowed claims, none found to require a double patenting rejection.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONG-SHUNE CHUNG/Primary Examiner, Art Unit 2144